                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 AARON DEAN LAWSON,                                )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )             No.    3:19-CV-425-DCLC-DCP
                                                   )
 ROY DEAN, et al.,                                 )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       The Court is in receipt of a pro se prisoner’s civil rights complaint filed pursuant to 42

U.S.C. § 1983 [Doc. 1], and a motion for leave to proceed in forma pauperis [Doc. 2].

       Plaintiff is housed at the South Central Correctional Center in Clifton, Tennessee, which is

in Wayne County, Tennessee.          Plaintiff’s complaint names numerous Defendants spread

throughout at least two judicial districts, but his complaint primarily relates to the circumstances

of his incarceration at the South Central Correctional Center [See, generally, Doc. 1].

       The general venue statute for federal district courts provides, in relevant part, as follows:

               A civil action may be brought in — (1) a judicial district in which
               any defendant resides, if all defendants are residents of the State in
               which the district is located; (2) a judicial district in which a
               substantial part of the events or omissions giving rise to the claim
               occurred, or a substantial part of property that is the subject of the
               action is situated; or (3) if there is no district in which an action may
               otherwise be brought as provided in this section, any judicial district
               in which any defendant is subject to the court’s personal jurisdiction
               with respect to such action.

28 U.S.C. § 1391(b)(1)-(3). A federal district court may transfer a civil action to any district or

division where it could have been filed originally “in the interest of justice.” 28 U.S.C. § 1406(a).
       As set forth above, Plaintiff’s complaint sets forth claims primarily involving Defendants

and events in Wayne County, Tennessee. Wayne County lies within the Columbia Division of the

Middle District of Tennessee. See 28 U.S.C. § 123(b)(3). Therefore, the Court finds that in the

interests of justice, this case should be transferred to the Columbia Division of the Middle District

of Tennessee.1

       Accordingly, the Clerk will be DIRECTED to transfer this action to the Columbia

Division of the Middle District of Tennessee and CLOSE this Court’s file.

       AN APPROPRIATE ORDER WILL ENTER.



                                                      s/Clifton L. Corker
                                                      United States District Court




       1
          The Court determines that that the Middle District is better suited to resolve Plaintiff’s
motion for leave to proceed in forma pauperis [Doc. 2], and therefore, Plaintiff’s motion will be
transferred with the case.
                                                  2
